Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the correspondence for Application 15/614,175 filed on 26 January 2021.
Claims 1- 20 are currently pending and have been found to be allowable.
Examiner’s Amendments were agreed upon on 4 February 2021 in an interview. See attached interview summary.
The terminal disclaimer for any patent granted on Application number 15/614,175 has been recorded on 4 February 2021.

Terminal Disclaimer
The terminal disclaimer filed 04 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  any patent granted on Application number 15/614,175 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendments
The agreed upon Examiner’s amendments are as follows:

Listing of the Claims:

receiving, by a processor device, data with timestamps for a number of historical periods at a particular level, with attributes of the particular level and a percentage of a required data change;
filtering, by the processing device, the data by removing invalid values for the attributes for creating filtered data;
aggregating, by the processing device, the filtered data at the particular level for a selected future prediction for generating aggregated data;
creating a data point, from the aggregated data, for each historical period temporal window by extracting features based on moving a sliding window of the number of historical periods over business periods; 
creating, by the processing device, a required target output for each data point for at least one future time period;
training, by the processing device, a statistical classification model by using machine learning processing that includes training a plurality of boosted classification trees used for learned gradient boosted classifiers for optimization processing based on a weighted loss function over each data point that provides a weighted linear combination of losses where each loss of the weighted linear combination of losses is separately weighted for each data point applicable to computing services for the plurality of accounts to optimize for predictive precision for actionable forecasts of predicted future changes applicable to computing services for the plurality of accounts, wherein the learned gradient boosted classifiers perform [[a]] searches over based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value; and
for each of the data points: determining, by the processing device, learned outputs, from the trained statistical classification model, that include prediction and probability of predicted future changes applicable to computing services for the plurality of accounts for predicted shrinking and abandoned accounts for the plurality of accounts


Claim 2 (currently amended):	The method of claim 1, wherein the required data change comprises one of a growth and a shrinkage at a particular percentage, and the parameter space includes parameters having higher probability for attaining a maximum objective value.

Claim 3 (previously presented):	The method of claim 1, wherein the selected future prediction comprises one of a prediction that a vendor will be abandoned within a next one or more periods unless action is taken by the vendor.
Claim 4 (previously presented):	The method of claim 1, wherein the required data change comprises a prediction at one of: an accounts or customer level, an offerings level, and an accounts-offerings level.



Claim 6 (previously presented):	The method of claim 1, wherein training the statistical classification model comprises

Claim 7 (original):	The method of claim 6, wherein the selected optimization technique comprises selecting from a group comprising: a grid search meta-optimization technique, a line search meta-optimization technique, Bayesian optimization based on Gaussian processes, simulated annealing, and a genetic algorithm.

Claim 8 (previously presented):	The method of claim 6, wherein the particular minimum recall is based on the learned gradient boosted classifiers predictions of true positives and false negatives.

Claim 9 (previously presented):	The method of claim 8, wherein the particular minimum recall is one of: user-specified, inferred as a predetermined percentile from a 

Claim 10 (currently amended):	The method of claim 7, wherein one learned output comprises one of: a ranked list in descending order of the prediction probability at the required level and provided to an electronic device, and a ranked list in descending order of the prediction probability at the required level multiplied by a corresponding revenue loss and provided to an electronic device.

Claim 11 (previously presented):	The method of claim 1, wherein the weighted loss function provides that losses over higher data points are provided more weight in minimization.

Claim 12 (currently amended):	A computer program product for machine learned optimizing predictive precision for actionable forecasts of future data changes applicable to computing services for a plurality of accounts, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive, by the processor, data with timestamps for a number of historical periods at a particular level, with attributes of the particular level and a percentage of a required data change;
filter, by the processor, the data by removing invalid values for the attributes for creating filtered data;
 for generating aggregated data;
create, by the processor, a data point, from the aggregated data, for each historical period temporal window by extracting features based on moving
create, by the processor, a required target output for each data point for at least one future time period;
train, by the processor, a statistical classification model by using machine learning processing that includes training a plurality of boosted classification trees for learned gradient boosted classifiers for optimization processing using on a weighted loss function over each data point that provides a weighted linear combination of losses where each loss of the weighted linear combination of losses is separately weighted for each data point applicable to computing services for the plurality of accounts to optimize for predictive precision for actionable forecasts of predicted future changes applicable to computing services for the plurality of accounts, wherein the learned gradient boosted classifiers perform [[a ]]searches over a parameter that trades off between precision and recall to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value; and
for each of the data points: determining learned outputs, from the trained statistical classification model, that include prediction and probability of future changes applicable to computing services for the plurality of accounts for predicted shrinking and abandoned accounts for the plurality of accounts


Claim 13 (currently amended):	The computer program product of claim 12, wherein:
the required data change comprises one of: a growth, a shrinkage at a particular percentage; and
the parameter space includes parameters having higher probability for attaining a maximum objective value.

Claim 14 (previously presented):	The computer program product of claim 12, wherein the required data change comprises a prediction at one of: an accounts or customer level, an offerings level, and an accounts-offerings level.

Claim 15 (previously presented):	The computer program product of claim 12, wherein:
the selected future prediction comprises one of a prediction that a vendor will be abandoned within a next one or more periods unless action is taken by the vendor; and
aggregating the filtered data at the particular level for the selected future prediction is performed at the required data change, at a required percentage, and at a required level.

Claim 16 (currently amended):	The computer program product of claim 15, wherein:
one learned output comprises one of: a ranked list in descending order of the prediction probability at the required level and provided to an electronic device, and a ranked list in descending order of the prediction probability at the required level multiplied by a corresponding revenue loss and provided to the electronic device.

Claim 17 (previously presented):	The computer program product of claim 15, wherein:
training the statistical classification model comprises using a selected optimization technique that is selected from a plurality of optimization techniques, the trained statistical classification model modifies the parameter of a modified parameterized objective function, such that the parameter balances tradeoff between precision and accuracy, and the modified parameterized objective function is based on the learned gradient boosted classifiers predictions of false positives and false negatives; 
the selected optimization technique comprises selecting from a group comprising: a grid search meta-optimization technique, a line search meta-optimization technique, Bayesian optimization based on Gaussian processes, simulated annealing, and a genetic algorithm;
the particular minimum recall is one of: user-specified, inferred as a predetermined percentile from a histogram of recall values obtained from a precision-recall curve of a baseline classifier that optimizes accuracy, and specified as a fraction of precision; and
the weighted loss function provides that losses over higher data points are provided more weight in minimization.

Claim 18 (currently amended):	An apparatus comprising:
a memory configured to store instructions; and
a server including a processor configured to execute the instructions to:

filter, by the processor, the data by removing invalid values for the attributes for creating filtered data;
aggregate, by the processor, the filtered data at the particular level for a selected future prediction for generating aggregated data;
create, by the processor, a data point, from the aggregated data, for each historical period temporal window by extracting features based on moving a sliding window of the number of historical periods over business periods; 
create, by the processor, a required target output for each data point for at least one future time period;
train, by the processor, a statistical classification model by using machine learning processing that includes training a plurality of boosted classification trees for learned gradient boosted classifiers for optimization processing based on a weighted loss function over each data point that provides a weighted linear combination of losses where each loss of the weighted linear combination of losses is separately weighted for each data point applicable to computing services for the plurality of accounts to optimize for predictive precision for actionable forecasts of future changes applicable to computing services for the plurality of accounts, wherein the learned gradient boosted classifiers perform [[a ]]searches over a parameter that trades off between precision and recall to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value; and
	for each of the data points: determine, by the processor, learned outputs from the trained statistical classification model, that include prediction and probability of future changes applicable to computing services for the plurality of accounts for predicted shrinking and abandoned accounts for the plurality of accounts


Claim 19 (currently amended):	The apparatus of claim 18, wherein:
the required data change comprises one of: a growth, a shrinkage at a particular percentage;
a prediction at one of: an accounts or customer level, an offerings level, and an accounts-offerings level; 
the selected future prediction comprises one of a prediction that a vendor will be abandoned within a next one or more periods unless action is taken by the vendor; 
aggregating the filtered data at the particular level for the selected future prediction is performed at the required data change, at a required percentage, and at a required level; [[and]]
one learned output comprises one of: a ranked list in descending order of the prediction probability at the required level and provided to an electronic device, and a ranked list in descending order of the prediction probability at the required level multiplied by a corresponding revenue loss and provided to the electronic device; and
the parameter space includes parameters having higher probability for attaining a maximum objective value.

Claim 20 (previously presented):	The apparatus of claim 18, wherein:
training the statistical classification model comprises using a selected optimization technique that is selected from a plurality of optimization techniques, the trained statistical classification model modifies the parameter of a modified parameterized objective function, such that the parameter balances tradeoff between precision and accuracy, and the modified parameterized objective function is based on the learned gradient boosted classifiers predictions of false positives and false negatives; 
the selected optimization technique comprises selecting from a group comprising: a grid search meta-optimization technique, a line search meta-optimization technique, Bayesian optimization based on Gaussian processes, simulated annealing, and a genetic algorithm;
the particular minimum recall is based on the learned gradient boosted classifiers predictions of true positives and false negatives;
the particular minimum recall is one of: user-specified, inferred as a predetermined percentile from a histogram of recall values obtained from a precision-recall curve of a baseline classifier that optimizes accuracy, and specified as a fraction of precision; and
the weighted loss function provides that losses over higher data points are provided more weight in minimization.


Reasons for Allowance
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 
Double Patenting
Applicant, on 4 February 2021, amended claims 1,13, and claim 18 to overcome the provisional double patenting rejection; therefore, the double patenting rejection is withdrawn.

35 U.S.C. 101

Applicants arguments relating to the rejection under 35 USC 101 are persuasive, in view of the 2019 Revised Guidance.  

The additional elements of  “an apparatus comprising: a memory configured to store instructions; and a server including a processor configured to execute the instructions”; “filter, by the processor”,  “by the processor”; “train, by the processor”, “by using machine learning processing that includes using a plurality of boosted classification trees for learned gradient boosted classifiers”, “learned outputs”., as recited in claim 18, and similarly claims 1 & 12, rely on, or use any recited judicial exception in a manner that imposes a meaningful exception, such that the claim is more than a drafting effort designed to monopolize the exception.

trains a plurality of boosted classification trees for learned gradient boosted classifiers for optimization processing, and uses a weighted loss function over each data point that provides a linear combination of losses where each loss of the combination of losses is separately weighted for each data point applicable to computing services for a plurality of accounts, wherein the learned gradient boosted classifiers perform a search over a parameter that trades off between precision and recall to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value; and for each of the data points: determining learned outputs, from the trained statistical classification model, that include future predictions and prediction probability for each data point that are used for classification metrics for predicted shrinking and abandoned accounts for the plurality of accounts”, optimizes predictions by repeatedly recalculating the revenue changes, predictions, predication probability and the additional elements of “ a machine learning that trains a plurality of boosted classification trees for learned gradient boosted classifiers” apply or use the judicial exceptions in some meaningful way beyond generally liking the use of judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05  (e), therefore, the limitations are indicative of integration into a practical application.

35 U.S.C. 103
The prior art rejection is withdrawn based on Examiner’s amendments.  The cited art, alone or in any combination, fails to teach or suggest, “…wherein the learned gradient boosted classifiers perform [[a]] searches over a parameter that trades off between precision and recall to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value; for each of the data points: determining, by the processing device, learned outputs…,” as recited in claim 1, and similarly claims 12 and 18.  Examiner withdraw the rejection under 35 U.S.C 103 as being unpatentable over Cronin (US 2014/0,278, 754 A1), in view of Fano (US 8,645,200 B2) and Abe (US 2005/0,289,089 A1) and in further view of Dawson (US 2011/0,138,051 A1). The combination of references does not teach the claims as amended.

In addition, Examiner cites the new reference Alodah, Iman, and Jennifer Neville. "Combining gradient boosting machines with collective inference to predict continuous values." arXiv preprint arXiv:1607.00110 (2016), hereinafter Alodah. However, Alodah does not cure the deficiencies of Cronin, Fano, Abe, and Dawson. Since the specific ordered combined sequence of claim elements recited in claims 1, 12, & 18 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features identified by Applicant that are not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Cronin, Fano, Abe, Dawson, 


Response to Arguments
Applicant’s arguments, filed on 26 January 2021, with respect to claims 1-20 have been fully considered and are persuasive in view of the Examiner’s amendments agreed to in an interview conducted 4 February 2021.   The rejections of claims 1-20 have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
                                                                                                                                                                                               /CHARLES GUILIANO/Primary Examiner, Art Unit 3623